NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use i n other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4953-18

BRIAN LEE ROBBINS,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

CAROLE ANNE DIONNE
f/k/a CAROLE ANNE ROBBINS,

     Defendant-Appellant/
     Cross-Respondent.
_____________________________

                    Argued November 2, 2020 – Decided February 26, 2021

                    Before Judges Hoffman and Suter.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Burlington County,
                    Docket No. FM-03-1098-14.

                    Steven P. Monaghan argued the cause for
                    appellant/cross-respondent (Law Office of Steven P.
                    Monaghan, attorneys; Jeanne Screen, of counsel and on
                    the briefs).

                    Brian Lee Robins, respondent/cross-appellant, argued
                    the cause pro se.
PER CURIAM

      Defendant Carole Anne Dionne and plaintiff Brian Lee Robbins divorced

in June 2016. Since the entry of their judgment of divorce (JOD), the parties

have engaged in extensive litigation regarding a variety of post-judgment issues.

Here, defendant appeals from a June 28, 2019 Family Part order denying a

motion for reconsideration. Specifically, defendant seeks reconsideration of the

wording of the JOD, rejection of the qualified domestic relations order (QDRO)

prepared by her expert, and the amount of life insurance plaintiff must maintain

to secure his pension and alimony obligations. Plaintiff cross-appeals, primarily

challenging the denial of his request for counsel fees. We affirm.

                                        I.

      The parties married in 1996. Two children were born of the marriage: a

son, born in 1998, and a daughter, born in 2000. Plaintiff has worked for the

State of New Jersey as an information technology specialist since 1983 and is a

member of the Public Employees Retirement System (PERS). Defendant also

worked for the State, as a computer programmer, for approximately nine years ,

before resigning from her full-time position to devote her attention to the family.

Because defendant only contributed to the pension system for nine years before

retiring, she was not yet vested in her pension and therefore only received the


                                                                             A-4953-18
                                        2
return of her contributions.     In 2005, medical issues rendered defendant

disabled. She has collected Social Security disability benefits since 2006.

      In April 2014, plaintiff filed for divorce. Defendant retained counsel, who

filed an answer and counterclaim on her behalf; however, by the time of trial,

defendant was self-represented, while plaintiff remained represented by counsel.

      At a one-day trial on June 14, 2016, each party testified, and sixteen

documents were received in evidence.         Plaintiff testified that his pension

contributions, as of June 30, 2014, totaled $81,810, and that the marital portion

of his pension was seventeen years and four months, plus eighteen months of

purchased-back service credit. Plaintiff explained that if he died before his

retirement and before his pension went into pay status, the payout would be the

return of his contributions; however, if plaintiff's death occurs with his pension

in "pay status," he would have the opportunity to select "Option 4."           He

explained that, upon his death, Option 4 "provides survivor benefits to continue

that same amount or percentage . . . for the rest of [defendant's] life."

      The trial judge appointed Lois Fried, CPA to determine the value of fifty

percent of the marital portion of plaintiff's pension. The judge explained that he

was "going to require that the plaintiff provide a life insurance policy" to cover

the value of defendant's share of the pension. The appraisal was to determine


                                                                            A-4953-18
                                         3
the amount of the life insurance necessary to provide security for defendant's

interest in plaintiff's pension.

      On June 29, 2016, the trial judge issued the JOD and ordered plaintiff to

obtain a valuation of his pension from Ms. Fried. The judge ordered plaintiff to

pay alimony of $500 per week and required him to maintain life insurance of

$300,000 to secure his alimony obligation; however, he permitted the amount of

insurance to decrease as plaintiff's "obligation for alimony decreases."

      Before signing the JOD, the judge reviewed it on the record in the

presence of counsel (by this point, defendant again had retained counsel).

Defendant's attorney raised several issues with the proposed JOD, including this

sentence: "Plaintiff shall name [d]efendant as survivor beneficiary of 50% of the

marital portion of his pension selecting Option 4."        Defendant's attorney

expressed concern about whether Option 4 would cover defendant's interest and

wanted specific language added. Ultimately, the judge crossed out the phrase

"selecting Option 4."

      Later that day, plaintiff's attorney wrote to Ms. Fried "on behalf of both

parties" to obtain a valuation of defendant's share of plaintiff's PERS pension

benefits. In addition, plaintiff's attorney wrote that defendant's share of the

pension "is 50% of 17 years and 4 months . . . plus an additional one and a half


                                                                           A-4953-18
                                        4
years due to a pension buy back during the marriage[,]" and "[t]he purpose of

the valuation is to assist us to determine how much life insurance [defendant]

should carry . . . in case he dies before the pension goes into pay status[.]"

      On July 19, 2016, plaintiff's attorney wrote a follow-up letter to Ms. Fried,

indicating that plaintiff was requesting that the appraisal be done as a "schedule"

because it would seem that "as [defendant's] life expectancy reduces . . . the

amount of life insurance should also reduce." The JOD does not mention such

a schedule.1

      Thereafter, defendant filed a motion for reconsideration of the JOD, and

plaintiff followed with a cross-motion for reconsideration. Notably, the trial

judge denied plaintiff's "request that he shall have no obligation to pay for life

insurance to secure [d]efendant's interest in her portion of his . . . pension;" in

addition, the judge denied plaintiff's request for defendant to "contribute $6,083

towards his counsel fees and costs[.]" However, the judge granted plaintiff's

"request that [p]laintiff shall select Option 4 on his pension to provide that




1
  While Ms. Fried complied with plaintiff's request for a schedule, plaintiff's
expectation that the amount of insurance would decline over time was not
realized. Ms. Fried's schedule called for the amount of life insurance to secure
defendant's interest in plaintiff's pension to increase each year.
                                                                             A-4953-18
                                         5
[d]efendant's pension payments shall not be reduced if [p]laintiff dies while the

pension is in pay status."

      Ms. Fried completed her appraisal and report, dated July 26, 2016, and

sent it to the parties. In the first paragraph, the report stated that it "is to be used

only to determine the increasing term life insurance needed to secure

[defendant's] interest in [plaintiff's] entitlement through the date of his

retirement." The report provided a schedule representing the various amounts

of life insurance required to secure defendant's interest in plaintiff's pension as

of August 1 of 2016 through 2028, the date anticipated for plaintiff's retirement.

Ms. Fried calculated the varying amounts of life insurance based upon several

assumptions, including the date of retirement, plaintiff's final salary, and

marginal tax rates. The report contained two columns with different scenarios,

Column A assuming defendant would be responsible for the cost of survivor

benefits and Column B assuming the cost of survivor benefits would be shared

pro rata by the parties. Based upon Column B, plaintiff would need to provide

life insurance of $139,675.04 in 2016, with that sum increasing to $188,486.22

by 2028, the last year plaintiff expected to work before retirement.

      By this time, the parties agreed to hire Ms. Fried to prepare a draft

qualified domestic relations order (QDRO). However, it appears Ms. Fried's


                                                                                 A-4953-18
                                           6
report undermined defendant's confidence in her work. Defendant understood

Paragraph 10 of the JOD to direct Fried to appraise the value of the marital

portion of the pension in one lump sum to determine the appropriate level of life

insurance. Defendant believed Ms. Fried was working for plaintiff, rather than

both parties, because she followed plaintiff's direction to prepare a schedule and

defendant was not included in many of the conversations between plaintiff and

Ms. Fried.

      Lacking confidence in Ms. Fried, defendant retained Pension Evaluators

at Troyan, Inc. (Troyan) to prepare an alternate QDRO. Defendant's attorney

sent a draft QDRO prepared by Troyan to plaintiff's attorney for review.

However, the parties could not agree which QDRO to sign.

      On September 18, 2017, defendant filed a post-judgment motion seeking,

among other things, to implement the Troyan QDRO. On October 16, 2017,

plaintiff filed a cross-motion seeking, among other things, to implement the

Fried QDRO. Since the trial judge was no longer assigned to Burlington County,

the matter was reassigned to a different judge (the motion judge), who presided

over all post-judgment proceedings thereafter.

      On November 3, 2017, the motion judge referred the parties to attend

economic mediation to address disputed matters regarding the QDRO, life


                                                                            A-4953-18
                                        7
insurance, and other economic issues. After mediation proved unsuccessful, the

judge held a plenary hearing to address these issues. By the time of this hearing,

both parties were self-represented.

      At the plenary hearing, which began on February 1, 2019, defendant

presented testimony from Carter Troyan, a Troyan actuary.            Mr. Troyan

explained that the Troyan QDRO set forth the marital fraction in accordance

with the Marx2 formula. He further explained that the Fried QDRO did not

calculate the marital fraction with the "the true Marx formula," and "most

importantly[,] it doesn't call for the retirement allowance, which would call for

immediate rejection by the plan of this order." He added that the Fried QDRO

did not account for the possibility of plaintiff becoming disabled or provide for

coverage for group life insurance.

      Plaintiff objected to the Troyan QDRO, contending that defendant

receiving a portion of pre-retirement death benefits would constitute "double

dipping." Under the trial judge's ruling, defendant would already receive life

insurance to cover her full interest in his pension should he die before

commencing benefits. Thus, if plaintiff died before commencement of benefits,



2
  See Marx v. Marx, 265 N.J. Super. 418 (Ch. Div. 1993) (setting forth a formula
for allocating the marital share of a deferred distribution pension).
                                                                            A-4953-18
                                        8
defendant would receive the life insurance covering her interest in his pension

and the percentage of contributions.

      At the conclusion of the hearing, on March 8, 2019, the motion judge

ordered plaintiff to maintain his State group life insurance, while employed,

"with defendant as the only beneficiary . . . as security for [his] alimony"

obligation. He also ordered plaintiff to "keep [his] Genworth life insurance

policy active," pending further review. Additionally, the judge ordered the

parties to use the Troyan QDRO; however, the judge vacated this order on April

1, 2019, after determining the Troyan QDRO did not comply with the JOD.

      On April 18, 2019, defendant filed a motion for reconsideration of the

April 1, 2019 order, asking the judge to reconsider the order as it related to the

equitable distribution of plaintiff's pension and life insurance issues; in turn,

plaintiff filed a cross-motion addressing the same issues, and seeking counsel

fees. The judge heard oral argument on the cross-motions on May 31 and June

17, 2019. At the hearing, the motion judge expanded on his decision concerning

the QDRO, stating "[t]he only thing that [the trial judge] ordered was the

coverture portion, not the Marx formula. The Marx formula has to specifically

be ordered by the [c]ourt. There was no order[.]" The judge also commented

that the group life insurance was for the alimony, the Genworth policy was for


                                                                            A-4953-18
                                        9
the pension, but the JOD did not expressly address plaintiff's group life

insurance.

      Defendant argued that plaintiff was required to secure defendant's portion

of his pension (if he dies before pay status) and that Mr. Troyan told her if

plaintiff was utilizing his group life insurance to satisfy that obligation, it must

be included in a QDRO to be recognized by the State. Plaintiff acknowledged

that he must maintain life insurance to cover defendant's interest in his pension.

Under plaintiff's calculations, his life insurance obligation for pension and

alimony together totaled $390,000. To cover this amount, plaintiff requested

that he be permitted to cancel his Genworth policy and name defendant as the

beneficiary on the State group life insurance in the amount of $330,000. When

the motion judge asked plaintiff how he would satisfy the balance of his

obligation, plaintiff stated he would designate a portion of his contributions to

defendant, in lieu of life insurance, to satisfy the gap from $330,000 to $390,000.

      At the conclusion of the June 17, 2019 hearing, the motion judge issued

an oral decision denying defendant's request to reconsider his decision selecting

the Fried QDRO over the Troyan QDRO. The judge explained that the Fried

QDRO complied with the trial judge's JOD, while that the Troyan QDRO

inserted noncomplying terms.       With respect to plaintiff's cross-motion for


                                                                              A-4953-18
                                        10
reconsideration, the judge, among other things, granted, in part, plaintiff's

request to reconsider the order requiring him to maintain the Genworth policy.

In so doing, the judge ruled that plaintiff is responsible to maintain insurance

coverage as security for his alimony obligation and defendant's interest in his

pension; however, he relieved plaintiff of his obligation to continue the

Genworth policy. The judge required plaintiff to "delineate in writing how the

insurance is to be divided between alimony and pension security."

      The motion judge issued a written order on June 28, 2019, confirming the

rulings he made at the June 17, 2019 hearing and in his June 24, 2019 oral

opinion. These cross-appeals followed.

      On appeal, defendant argues the motion judge erred in denying her motion

for reconsideration 1) by not formally amending the JOD; 2) by ruling that the

draft QDRO prepared by Ms. Fried should be implemented rather than the draft

prepared by Troyan, Inc.; and 3) by not requiring plaintiff to obtain sufficient

life insurance to cover defendant's interest in plaintiff's pension and plaintiff's

alimony obligation.

      On his cross-appeal, plaintiff disputes the issues raised by defendant in

her appeal; in addition, he argues the motion judge erred in failing to award him




                                                                             A-4953-18
                                       11
$16,169.45 in counsel fees, "primarily on the basis of [defendant's] BAD FAITH

motive."

                                       II.

      Reconsideration is "a matter within the sound discretion of the [c]ourt, to

be exercised in the interest of justice." D'Atria v. D'Atria, 242 N.J. Super. 392,

401 (Ch. Div. 1990).      It is not appropriate merely because a litigant is

dissatisfied with a decision of the court or wishes to reargue a motion, but

            should be utilized only for those cases which fall into
            that narrow corridor in which either 1) the [c]ourt has
            expressed its decision based upon a palpably incorrect
            or irrational basis, or 2) it is obvious that the [c]ourt
            either did not consider, or failed to appreciate the
            significance of probative, competent evidence.

            [Ibid.]

      Motions for reconsideration are governed by Rule 4:49-2, which requires

the moving party to explicitly identify the grounds for the motion to fit within

that "narrow corridor" where reconsideration is appropriate:

            The motion shall state with specificity the basis on
            which it is made, including a statement of the matters
            or controlling decisions which counsel believes the
            court has overlooked or as to which it has erred.

See also Cap. Fin. Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J. Super. 299,

310 (App. Div. 2008); Cummings v. Bahr, 295 N.J. Super. 374, 384-385 (App.


                                                                            A-4953-18
                                       12
Div. 1996). "Said another way, a litigant must initially demonstrate that the

[c]ourt acted in an arbitrary, capricious, or unreasonable manner, before the

[c]ourt should engage in the actual reconsideration process." D'Atria, 242 N.J.

Super. at 401.

      Defendant contends there are two significant omissions in the JOD: 1)

language awarding fifty percent of the marital portion of plaintiff's pension to

defendant and 2) language ordering plaintiff to obtain a life insurance policy to

secure defendant's interest in his pension. The JOD's omission of such language,

defendant argues, runs counter to the trial court's express intent and rulings.

      First, we agree the trial judge intended for plaintiff to secure defendant's

interest in his pension with a life insurance policy. This is apparent from the

judge's own words at trial and in deciding post-judgment motions. See Heinl v.

Heinl, 287 N.J. Super. 337, 353 (App. Div. 1996) (holding that "an oral

pronouncement of a judgment in open court on the record constitutes the jural

act"). When the judge ordered Ms. Fried's appraisal of the marital share of

plaintiff's pension, he explained,

            I'm going to require that the plaintiff provide a life
            insurance policy, perhaps term, depending on his life
            expectancy[,] to secure that amount should he
            predecease       [defendant]. . . . Whatever the amount
            is[,] he's going to have to cover it to ensure that that


                                                                            A-4953-18
                                       13
             pension amount exists should he predecease his
             retirement.

While the JOD instructs plaintiff to "obtain a valuation of his pension from . . .

Fried," it fails to expressly state the judge's intent behind the appraisal – to

determine the amount of life insurance plaintiff must provide to secure

defendant's interest in his pension. Furthermore, the trial judge denied plaintiff's

"request that he shall have no obligation to pay for life insurance to secure

[d]efendant's interest in her portion of his . . . pension" because he intended for

plaintiff to do just that.

      Defendant did not appeal the JOD. Nevertheless, because of the omission

of explicit language regarding the life insurance issue, the motion judge

appropriately and correctly addressed this issue in a post-judgment order,

consistent with the obvious intent of the trial judge, based upon the trial judge's

rulings at the conclusion of trial testimony, and his rulings in the one post-

judgment motion he decided. Addressing this issue, the motion judge confirmed

plaintiff's obligation to provide life insurance and ruled that plaintiff may reduce

his life insurance requirement by the amount of alimony he pays each year;

however, the judge also ordered that plaintiff may not decrease the amount of

life insurance below $100,000 since "plaintiff is to pay open[-]durational



                                                                              A-4953-18
                                        14
alimony to defendant"; as such, his alimony obligation "may only be terminated

by order of the [c]ourt after a finding of changed circumstances."

      We next reject defendant's contention that the motion judge erred when

he declined to reconsider the filing of the Fried QDRO instead of the Troyan

QDRO. The Fried QDRO complies with state law and the JOD. The motion

judge did not abuse his discretion when deciding not to require more. None of

the additional provisions in the Troyan QDRO, including the Marx formula, are

required by law or the JOD. Defendant even acknowledges in her brief that

many provisions in the Troyan QDRO are not in the JOD. Therefore, we find

no abuse of discretion and affirm the motion judge's ruling.

      Finally, we reject defendant's contention that the motion judge erred when

he declined to reconsider his order permitting plaintiff to reduce his life

insurance each year as his obligation for alimony decreases. Nor do we see a

need to "clean-up" the matter, as requested by defendant, by requiring plaintiff

to secure a specific amount of life insurance.

      The post-judgment orders are consistent with the JOD and defendant

provides no evidence of error. Plaintiff must maintain life insurance to secure

defendant's interest in his pension and his alimony obligations and may reduce

his requirement for life insurance by the amount of alimony he pays each year.


                                                                          A-4953-18
                                      15
Moreover, plaintiff must name defendant as a beneficiary of an increasing

amount of life insurance as recommended by Ms. Fried's report. To secure this

amount, plaintiff may use his State group life insurance and assign a portion of

his PERS death benefits and return of pension contributions to defendant. We

find no abuse of discretion in these rulings and affirm.

                                       III.

      On cross-appeal, plaintiff essentially disputes the issues raised by

defendant in her appeal; in addition, he argues the motion judge erred in failing

to award him $16,169.45 in counsel fees, "primarily on the basis of [defendant's]

BAD FAITH motive." We disagree.

      We review a trial court's order concerning attorneys' fees under an abuse

of discretion standard. Strahan v. Strahan, 402 N.J. Super. 298, 317 (App. Div.

2007) (citing Rendine v. Pantzer, 141 N.J. 292, 317 (1995)). N.J.S.A. 2A:34-

23 authorizes family courts to award counsel fees in a matrimonial action after

a judge considers "the factors set forth in the court rule on counsel fees, the

financial circumstances of the parties, and the good faith or bad faith of either

party." Chestone v. Chestone, 322 N.J. Super. 250, 255-56 (App. Div. 1999)

(quoting N.J.S.A. 2A:34-23). Rule 5:3-5(c) states that a court should consider




                                                                           A-4953-18
                                       16
nine factors, including "reasonableness and the good faith of the position

advanced by the parties[.]"

      The motion judge here referenced the factors enumerated in the court rules

and found that those factors did not support an award of counsel fees. The judge

did not find that defendant acted in bad faith. We discern no abuse of discretion

in the judge's determinations. Both parties asserted various claims in post-

judgment proceedings, with varying degrees of success. The record does not

reflect that either party pursued any claims in bad faith.

      To the extent plaintiff's brief raises any additional arguments , they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-4953-18
                                       17